Citation Nr: 0009920	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  96-08 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  The propriety of the 30 percent evaluation assigned for 
the veteran's service-connected right knee status post five 
surgical procedures with degenerative joint disease.


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1993. 

The case comes to the Board of Veterans' Appeals (Board) from 
the February 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, in pertinent part, denying service connection for 
right ear hearing loss and denying as not well grounded a 
claim for service connection for left ear hearing loss; 
denying service connection for fallen arches; denying service 
connection for a bladder and prostate condition; and granting 
service connection and assigning a 10 percent rating for a 
right knee condition, effective July 26, 1995.  By a May 1996 
rating decision the RO granted a higher, 20 percent rating 
for the right knee condition, effective from the initial date 
of service connection.  By a November 1997 rating decision 
the RO granted a 30 percent rating for the right knee 
condition, also effective from the initial grant of service 
connection, and assigned a temporary total rating for the 
right knee condition pursuant to 38 C.F.R. § 4.30 for the 
period from October 19, 1996, to the end of April 1997, 
followed by resumption of the 30 percent rating for that 
condition beginning May 1, 1997.  

The appeal as to the issue of entitlement to service 
connection for a bladder and prostate condition has been 
resolved by the RO in favor of the appellant in a May 1996 
decision, in pertinent part, granting service connection for 
prostatitis, claimed as prostate and bladder conditions, and 
assigning a noncompensable rating for that condition. 

The veteran's claim of entitlement to a higher evaluation for 
the right knee condition is the subject of remand, below.  


FINDINGS OF FACT

1. The veteran's hearing, as demonstrated at the December 
1995 VA examination, is within normal limits for VA 
purposes.

2.  The veteran has not presented competent evidence of 
inservice incurrence or aggravation of pes planus or of a 
nexus between inservice injury or disease and the currently 
shown pes planus.


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims for 
service connection for bilateral hearing loss and pes planus.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from February 1968 to 
January 1993. 

The veteran contends that he suffers from hearing loss that 
he incurred in service.  He contends that he was exposed to 
noise from airplanes or flight lines for over seven years 
during his 25 years of service, and that he also suffered 
from ear infections.  The veteran has argued, in effect, that 
because pes planus was diagnosed shortly after service 
separation, it must certainly have not first manifested 
quickly and spontaneously post service, but rather must have 
developed over his many years of active service.

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  A claim is 
well grounded when it is plausible.  In Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) held that a 
plausible claim is one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only plausible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); See 38 U.S.C.A. § 5107(a) (West 
1991); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); see also Tidwell v. West, 11 Vet. App. 242 
(1998).

It is true that lay evidence may provide sufficient support 
for a claim of service connection, and it is error for the 
Board to require medical evidence to support that lay 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

For purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
Service medical records have shown some hearing impairment, 
as defined by 38 C.F.R. § 3.385, in the left ear.  Upon 
inservice medical examination in June 1992, shortly before 
service separation, on the authorized audiological 
evaluation, pure tone thresholds, in pertinent part, in 
decibels, were as follows:



June 1992


HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
10
10
LEFT
30
15
15
10
40

To demonstrate a current hearing loss disability, the veteran 
must present medical evidence of current hearing loss 
satisfying the 38 C.F.R. § 3.385 requirements.  The only VA 
ears-audiometry examination administered post service, and 
the only post-service audiometry evaluation in the claims 
file is that associated with a December 1995 VA examination 
for compensation purposes.  Upon that December 1995 
authorized audiological evaluation, pure tone thresholds, in 
pertinent part, in decibels, were as follows:

December 
1995


HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
10
LEFT
10
10
10
15
35

Maryland CNC speech recognition scores at that examination 
were 98 percent in the right ear and 100 percent in the left 
ear.  

Applying 38 C.F.R. § 3.385 to the findings of this sole 
audiometric evaluation post service, for each ear, the 
auditory threshold for none of the frequencies 500, 1000, 
2000, 3000, or 4000, was 40 decibels or greater; the auditory 
thresholds for at least three were not 26 decibels or 
greater; and Maryland CNC Test scores were not less than 94 
percent.  Hence the veteran has not met the regulatory 
threshold requirements for establishing current hearing loss 
as a current disability for VA purposes.  Absent cognizable 
(medical) evidence of a current disability (despite prior 
inservice findings of hearing loss), the veteran's claim for 
service connection for bilateral hearing loss must be denied 
as not well grounded.  Caluza; Tidwell.

Turning to the issue of service connection for bilateral pes 
planus, the Board has reviewed the entirety of the veteran's 
claims files, including all of the veteran's service medical 
records, with multiple periodic service examinations as late 
as June 1992, and has found no complaints, findings, 
assessments, diagnoses, or treatment for pes planus.  The 
veteran's inservice reports of medical history, including one 
as late as June 1992, reported no foot trouble.

At a December 1995 VA examination of the veteran's joints for 
compensation purposes, the veteran reported discomfort in the 
feet for years, relieved by arch supports, and he reported 
having been told that he had flat feet.  The examiner, in 
pertinent part, found and assessed mild pes planus 
bilaterally.

Thus, the veteran was separated from service in January 1993 
and pes planus was first diagnosed at a December 1995 VA 
examination, nearly three years post service.  The veteran 
has not submitted competent evidence of pes planus inservice 
or of a nexus between any inservice disease or injury and the 
currently diagnosed disorder.  Without such evidence, his 
claim for service connection for pes planus is also not well 
grounded.  


ORDER

As the veteran has not submitted well-grounded claims for 
service connection for bilateral hearing loss and pes planus, 
his appeal with respect to these two issues is denied. 


REMAND

The veteran contends that he is entitled to a higher 
evaluation for his service-connected right knee condition.  
He contends, in effect, that the right knee condition is 
manifested by locking, grinding, instability, pain on use, 
and ready fatigability.  


The Board finds that the veteran has submitted a well-
grounded claim for a higher initial evaluation for his 
service-connected right knee disorder.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

The veteran was afforded a VA examination for compensation 
purposes in July 1997 wherein the veteran's multiple recent 
and remote operations on the right knee and advanced 
arthritis of the right knee were noted.  The examiner also 
noted that the knee exhibited marked crepitus on extension 
and mild instability medially, as well as markedly positive 
patellar grinding and mildly positive McMurray's sign.  The 
examiner noted a mild limp and mild atrophy of the right 
quadriceps muscle.  The examiner's impressions included 
status post five surgical procedures of the right knee, and 
degenerative joint disease of the right knee.  However, the 
Board observes that the veteran underwent several operations 
on the right knee shortly before the July 1997 examination, 
including a diagnostic arthroscopy and valgus tibial 
osteotomy of the right tibia in October 1996; arthroscopic 
irrigation and debridement of the right knee joint including 
for treatment of septic arthritis, and removal of hardware 
from the right tibia, in January 1997; and procedures 
including further arthroscopic debridement of the right knee 
joint in March 1997.  The examiner at the July 1997 VA 
examination for compensation purposes concluded that the 
veteran's knee had finally healed well following his multiple 
recent operations including for treatment of apparent 
staphylococcus and streptococcus infections to the knee.  

The July 1997 examiner, while noting the veteran's complaints 
of pain, swelling, locking, and fatigability on use, 
neglected to assess the level of disability attributable to 
such added difficulties associated with the knee joint, 
particularly in light of the advanced arthritis present 
within the knee, as noted in recent VA examination, 
operative, and outpatient treatment reports.  Reexamination 
is necessary to comply with DeLuca v. Brown, 8 Vet. App. 202 
(1995), in which the Court held that in evaluating a service-
connected musculoskeletal disability, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or 


pain on movement of a joint under 38 C.F.R. § 4.45.  
Accordingly, the Board finds that an additional VA 
examination is in order to assess the present level of 
disability of the right knee joint, including due to 
arthritis of the joint, pain and pain on use, fatigability, 
instability, subluxation, loss of motion, etc.  

The RO's attention is also directed to the Court decision 
Fenderson v. West, 12 Vet. App. 119 (1999), in which it was 
determined that the veteran's dissatisfaction with the 
initial rating assigned following the initial grant of 
service connection and a claim for an increased rating of a 
service-connected disability are two separate and distinct 
types of claims. Under the former claim, the veteran may be 
entitled to "staged" evaluations for different periods of 
time from the effective date of the award to the date of the 
decision based on the disability's severity during that 
period. The undersigned finds that the right knee issue on 
appeal in the current case is entitled to such consideration.

The RO, in the November 1997 rating, increased the evaluation 
for the service-connected right knee disability from 20 
percent to 30 percent, due to recurrent subluxation or 
lateral instability with an elevation of one step due to the 
presence of degenerative joint disease.  VAOPGCPREC 23-97 
provides that a veteran with arthritis and instability of a 
knee may be rated separately under Diagnostic Codes 5003 (or 
5010) and 5257.  Separate disability ratings must accordingly 
be considered for the veteran's right knee if both arthritis 
and instability are shown.  

In view of the foregoing, and given the duty to assist the 
veteran in the development of his claims under 38 U.S.C.A. 
§ 5107 (West 1991), these claims are REMANDED to the RO for 
the following development:

1.  The RO should contact the appellant 
and request that he identify all sources 
of medical treatment received for his 
right knee condition since July 1995 and 
that he furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 


medical source he identifies.  Copies of 
the medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims file. 

2.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the severity of his service-connected 
right knee condition, ascertaining the 
current level of functional impairment.  

Regarding the knee, active and passive 
range of motion should be recorded, and 
the examiner should note whether 
ankylosis is present.  In determining 
range of motion, limitation of motion due 
to pain should be reported.  In addition, 
to the extent feasible, additional 
limitation of motion due to weakened 
movement, excess fatigability and 
incoordination should be  noted.  
Additional disability due to subluxation 
or instability, if any, should also be 
determined.  All of these considerations 
affecting impairment of the knee joint in 
daily functioning, and hence affecting 
the veteran in his daily activities, 
including upon prolonged use, should be 
reflected in an analysis and conclusions 
as to the current level of functional 
impairment. The examiner should review 
the history of the knee condition and 
particularly note the history of 
operative procedures and treatments for 
the condition, to better ascertain their 
impact on the current level of 
functioning.

The claims folders must be reviewed by 
the examiner in connection with the 
examination of the knee condition, to 
provide a history of this condition.  All 
findings should be reported in detail.    
All necessary tests should 


be performed.  The claims file and a copy 
of this remand should be made available 
to the examiner for review in connection 
with the examination. 

3.  The RO should readjudicate the 
evaluation assigned for the veteran's 
right knee condition.  The RO should 
consider assigning separate evaluations 
for instability and arthritis of the 
knee, as discussed above, as well as the 
applicability of DeLuca and Fenderson, 
also discussed above.  If the 
determination is adverse to the veteran, 
he should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  He should be 
afforded the applicable time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the appellant unless he receives 
further notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



_______________________
BARBARA B. COPELAND
Member, Board of Veterans' Appeals


 


